                              Case 3:16-cv-02487-JCS Document 92 Filed 09/03/21 Page 1 of 3



                  1   JUSTIN T. BERGER (SBN 250346)
                      jberger@cpmlegal.com
                  2   BETHANY M. HILL (SBN 326358)
                      bhill@cpmlegal.com
                  3   COTCHETT, PITRE & McCARTHY, LLP
                      San Francisco Airport Office Center
                  4   840 Malcolm Road
                      Burlingame, CA 94010
                  5   Telephone: (650) 697-6000
                      Facsimile: (650) 697-0577
                  6
                      Attorneys for Relator STF, LLC
                  7

                  8                             UNITED STATES DISTRICT COURT
                  9                          NORTHERN DISTRICT OF CALIFORNIA
                 10
                      UNITED STATES OF AMERICA ex rel. STF, Case No. 3:16-cv-02487-JCS
                 11   LLC, an organization; STATE OF
                      CALIFORNIA; ex rel. STF, LLC, an
                 12   organization,                         JOINT UPDATED CASE MANAGEMENT
                                                            CONFERENCE STATEMENT; NOTICE
                 13                  Plaintiffs,            OF PROPOSED SETTLEMENT; AND
                 14                                         REQUEST FOR CONTINUANCE
                              v.
                 15   VIBRANT AMERICA, LLC, a Delaware          Date: September 10, 2021
                      limited liability company,                Time: 2:00 p.m.
                 16                                             Judge: Hon. Joseph C. Spero
                               Defendants.
                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
                      JOINT UPDATED CASE MANAGEMENT CONFERENCE STATEMENT; NOTICE OF PROPOSED
   Law Offices
                      SETTLEMENT; AND REQUEST FOR CONTINUANCE
COTCHETT, PITRE &     Case No. 3:16-cv-02487-JCS
           4848-3495-5988.2
 MCCARTHY, LLP
                              Case 3:16-cv-02487-JCS Document 92 Filed 09/03/21 Page 2 of 3



                  1   JOINT UPDATED CASE MANAGEMENT CONFERENCE STATEMENT; NOTICE
                  2           OF PROPOSED SETTLEMENT; AND REQUEST FOR CONTINUANCE
                  3            Relator STF, LLC (“Relator”), and Vibrant America, LLC (“Vibrant” or “Defendant”),
                  4   submit this Joint Updated Case Management Conference Statement, Notice of Proposed
                  5   Settlement, and Request for Continuance.
                  6            At the second mediation session with Martin Quinn on July 12, 2021, the Parties reached
                  7   a comprehensive settlement of all claims in this action, subject to approval by the United States
                  8   Department of Justice (DOJ), California Attorney General (CA DOJ), and California
                  9   Department of Insurance (CDI). The Parties executed a term sheet on the day of the mediation,
                 10   and subsequently negotiated two draft long-form settlement agreements: One covering claims
                 11   under the federal False Claims Act, subject to DOJ approval, and the other covering claims
                 12   under the California False Claims Act and Insurance Fraud Preventions Act, subject to approval
                 13   by CDI and CA DOJ. Both settlement agreements were transmitted to the government in mid-
                 14   July, and the Parties are awaiting feedback or approval.
                 15            In the Parties’ experience, the timeline for approval of qui tam settlement agreements
                 16   from the government entities varies dramatically, but typically ranges from 30 to 90 days.
                 17            The Parties accordingly request that the Case Management Conference be continued for
                 18   30 days, to October 8, 2021 or the first available date thereafter, by which time the Parties hope
                 19   to have received approval from the government, or a more definitive timeline for expected
                 20   government approval.
                 21   Dated: September 3, 2021                       COTCHETT, PITRE & McCARTHY LLP
                 22                                                  By:     /s/ Justin T. Berger
                                                                             JUSTIN T. BERGER
                 23                                                          BETHANY M. HILL
                 24                                                  Attorneys for Relator
                 25

                 26
                                                                    [Additional signatures on next page.]
                 27

                 28
                      ______________________________________________________________________________
   Law Offices        JOINT UPDATED CASE MANAGEMENT CONFERENCE STATEMENT; NOTICE OF PROPOSED
COTCHETT, PITRE &     SETTLEMENT; AND REQUEST FOR SETTLEMENT
 MCCARTHY, LLP        Case No. 3:16-cv-02487-JCS                                                                        1
           4848-3495-5988.2
                              Case 3:16-cv-02487-JCS Document 92 Filed 09/03/21 Page 3 of 3



                  1   Dated: September 3, 2021               FOLEY & LARDNER LLP
                  2                                          By:    /s/ Lori A. Rubin
                                                                    LORI A. RUBIN
                  3
                                                             Attorney for Defendant Vibrant America, Inc.
                  4

                  5   Dated: September 3, 2021               SSL LAW FIRM LLP
                  6                                          By:    /s/ Thomas S. Brown
                                                                    THOMAS S. BROWN
                  7
                                                             Attorney for Defendant Vibrant America, Inc.
                  8

                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
                      ______________________________________________________________________________
   Law Offices        JOINT UPDATED CASE MANAGEMENT CONFERENCE STATEMENT; NOTICE OF PROPOSED
COTCHETT, PITRE &     SETTLEMENT; AND REQUEST FOR SETTLEMENT
 MCCARTHY, LLP        Case No. 3:16-cv-02487-JCS                                                            2
           4848-3495-5988.2
